Citation Nr: 1516535	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the disability rating for the service-connected right knee instability, from 30 percent to a noncompensable rating, effective October 6, 2008, was proper.

2.  Entitlement to a rating in excess of 30 percent for residuals of right knee injury, status post total right knee replacement with residual scar.

3. Entitlement to an extraschedular rating for residuals of right knee injury, status post total right knee replacement with residual scar.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO assigned a temporary total (100 percent) evaluation from October 6, 2008, to November 30, 2009, based on right knee surgical treatment necessitating convalescence.  38 C.F.R. § 4.30.  A 30 percent rating was assigned for residuals of a right knee replacement, effective December 1, 2009.  

In August 2014, the Board remanded these matters for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board granted a restoration of the 30 percent rating for right knee instability, effective October 6, 2008.  The Board observes that a September 19, 2014 deferred rating decision has determined that the 30 percent restoration would result in pyramiding and failed to implement the Board's favorable determination.  As such, this matter must be remanded to comply with the Board's August 2014 determination.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that while 38 C.F.R. § 4.71a, DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

Additionally, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Here, the combined evaluations for disabilities of the knee shall not exceed the 60 percent evaluation of Diagnostic Code 5164.  As such, the Veteran's combined rating for right knee instability and total knee replacement associated with residuals of a right knee injury is 51 according to table 1, "Combined Ratings Table."  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2014).  This combined value must then be converted to the nearest whole number divisible by 10, and combined values ending in 5 will be adjusted upward.  Accordingly, 51 percent is converted to 50 percent.  Thus, the Board's August 2014 decision does not violate the amputation rule.  

The Board instructed that the Veteran be accorded a VA examination for his right knee disability.  Additionally, the examiner was instructed to comment on the effect this disability has on his employability.  The Board finds, however, that the RO/AMC did not comply with this remand directive.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Finally, as the Veteran has been receiving ongoing VA treatment for his right knee disability, but no records of such treatment dated after August 2012 have yet been added to the claims file, those records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Reinstate the 30 percent rating for the service-connected right knee instability, effective October 6, 2008.  See August 2014 Board Decision.  

2.  Physically or electronically associate any outstanding records of VA treatment for the Veteran's right knee disability dated since August 2012 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee disability and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected right knee disability.  The examiner must characterize the severity of any instability as slight, moderate, or severe.

In regards to the right knee scar, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain.  

The claims file should be made available to and reviewed by the examiners and all appropriate tests and studies should be conducted.   

A complete rationale for any opinion expressed must be provided, to include if the examiner determine an opinion cannot be provided without resort to speculation.  

5.  Then, obtain an opinion, if possible by a vocational specialist, as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

This must include a discussion addressing the limitations and restrictions imposed by his service-connected impairments on such work activities.

6.  Thereafter, the RO should then adjudicate the claims of entitlement to an increased rating, an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1) and TDIU.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

